DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed February 7, 2022, Claims 3, 8, 10, 12, and 19 are canceled.  Claims 1, 6, 9, 11, 13, 16, and 17 have been amended. Claims 20 and 21 are new.  Now, claims 1-2, 4-7, 9, 11, 13-18, and 20-21 remain pending and allowed.

Claim Rejections - 35 USC § 101

2.	The 35 U.S.C. 101 rejection of claims 1-18 are hereby withdrawn pursuant to the claim amendments filed on February 7, 2022.  Applicant’s invention is particularly directed to a practical application, specifically, “an analyser operable to analyse the subject data with respect to the data set comprising the sensed data and the waveform data and output an associated probability for each of one or more outcomes, wherein the associated probability is affected by an intervention, wherein the analyser takes the subject data derived from the patient and tests for outcomes and potential interventions which influence the outcomes; an action and alert management module to provide feedback to an intervention allocation module and, for respective interventions, being operable to output a direct instruction to an intervention allocation module to perform an intervention 

Claim Rejections - 35 USC § 103

3.	The 35 U.S.C. 101 rejection of claims 1-18 are hereby withdrawn pursuant to the claim amendments filed on February 7, 2022.  The cited prior art Zand in view of Tran fails to teach or disclose the following limitations, “an analyser operable to analyse the subject data with respect to the data set comprising the sensed data and the waveform data and output an associated probability for each of one or more outcomes, wherein the associated probability is affected by an intervention, wherein the analyser takes the subject data derived from the patient and tests for outcomes and potential interventions which influence the outcomes; an action and alert management module to provide feedback to an intervention allocation module and, for respective interventions, being operable to output a direct instruction to an intervention allocation module to perform an intervention or a direct instruction to an intervention allocation module to desist from performing an intervention; and an intervention allocation module to perform an 

Reasons for Allowance
4.	Applicant’s arguments, see Remarks, filed February 7, 2022, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections of claims 1-18 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	a database with a data set containing data from at least one data source comprising sensed data;
	a waveform detector operable to identify a waveform from the at least one data source, extract the waveform, categorise the waveform, normalise the waveform to a predetermined format, determine waveform characteristics and parameters of the waveform, and populating the data set with waveform data;
	a measurement module to derive subject data from the patient;
	an analyser operable to analyse the subject data with respect to the data set comprising the sensed data and the waveform data and output an associated probability for each of one or more outcomes, wherein the associated probability is affected by an intervention, wherein the analyser takes the subject data derived from the patient and tests for outcomes and potential interventions which influence the outcomes;
	an action and alert management module to provide feedback to an intervention allocation module and, for respective interventions, being operable to output a direct instruction to an intervention allocation module to perform an intervention or a direct 
	an intervention allocation module to perform an intervention or desist from an intervention depending on the direct instruction from the action and alert management module on the current patient.

Zand teaches furnishing expert procedural guidance based upon patient-specific data gained from surgical instruments incorporating sensors on the instrument's working surface, one or more reference sensors placed about the patient, sensors implanted before, during or after the procedure, the patient's personal medical history, and patient status monitoring equipment. Embodiments include a system having a surgical instrument with a sensor for generating a signal indicative of a property of a subject tissue of the patient, which signal is converted into a current dataset and stored. A processor compares the current dataset with other previously stored datasets, and uses the comparison to assess a physical condition of the subject tissue and/or to guide a procedure being performed on the tissue.
Tran teaches a monitoring system includes wireless local area network (WLAN) transceivers operating as a Doppler radar to wirelessly detect the person's heart parameter; and a processor coupled to the WLAN transceivers to determine a stroke attack..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Wiens, et al., “Patient Risk Stratification with Time-Varying Parameters: A Multitask Learning Approach”, Journal of Machine Learning Research, volume 17, pages 1-23, 2016.
B.	Storage and access of aggregate patient data for analysis (US 20040078236 A1) teaches storage and retrieval of healthcare information is provided by use of a database that facilitates a number of different tasks that require manipulation of patient data. Comprehensive patient data representing a group of patients may be retrieved based on patient descriptive categories including diagnosis, e.g. anatomy, pathology or clinical presentation as well as treatment and outcome factors of each case. Symbolic codes assist in storage and retrieval of some of the data. In storage, various of the patient data related to particular patient issues and events may be linked for easy retrieval of relevant data. The categories include data options that may be organized in the form of a hierarchical tree that has branching levels of data options with increasing specificity. Data from the various levels may be compared, as well as data between individual categories. In some embodiments, selected multimedia data may also be accessed based on criteria from data options of the patient descriptive categories;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624